DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is a Non-Final Office Action in response to the Pre-Brief Conference Request filed by Applicant on 03 December 2020. Please see the Notice of Panel Decision from Pre-Appeal Brief Review to reopen prosecution mailed on 19 January 2021. Claims 1-11 are pending as filed on 14 July 2020.

Priority
	This application is a continuation of U.S. Application 15/794,588 filed on 26 October 2017 and issued as U.S. Patent No. 10,603,538 on 31 March 2020, which claims priority to U.S. Provisional Application 62/438,339 filed on 22 December 2016.

Claim Objections
Claims 2, 8 and 10 are objected to because of the following informalities:  
Claim 2, line 3, “the side frames” should read --the pair of side frames--
Claim 8, line 5, “the side frames” should read --the pair of side frames--
Claim 8, line 6, “the side frames” should read --the pair of side frames--
Claim 8, line 13, “the side frames” should read --the pair of side frames--
Claim 10, line 1, “the support structure” should read --the adjustable support structure--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cutler et al. (US Patent No. 6761667).
Regarding independent claim 1, Cutler discloses a treadmill (Fig 1; hiking exercise apparatus 10) for operation by a user in a seated position (the Office notes that this limitation in the preamble represents intended use, and a recitation of intended use must result in a structural difference between the claimed invention and the prior art - if the prior art is capable of performing the intended use, then it meets the claim; the treadmill of Cutler can be operated by a user in a seated position, for example a user sitting on a chair or on the floor behind the treadmill while walking his/her feet on endless belt 36), the treadmill comprising:

a front roller rotatably mounted on the front portion of the structure (Col. 5 lines 38-41, “treadbase 14 comprises a treadbase frame 32, first and second rollers 34 (only one roller 34 shown) on proximal and distal ends of frame 32, respectively”, see also Figs. 3-4 showing front and rear rollers);
a rear roller rotatable mounted on the rear portion of the structure such that the rear roller is disposed parallel to the front roller (Col. 5 lines 38-41 cited above, see Figs. 3-4) and is spaced apart from the front roller by a longitudinal distance that is 10 inches or greater but less than 30 inches (Col. 7 lines 7-10, “belt 36 of treadbase 14 has a width of about 12 inches to about 48 inches and a length of about 24 inches to about 120 inches, measured from the center of a proximal roller to the center of a distal roller”, where the range of lengths includes between about 24 inches and less than 30 inches, which overlaps with the claimed range of 10 inches or greater but less than 30 inches); and
a belt mounted around the front and rear rollers (endless belt 36).

    PNG
    media_image1.png
    595
    562
    media_image1.png
    Greyscale

Regarding claim 2, Cutler further discloses wherein the structure includes a pair of side frames (annotated Fig. 1, two sides of treadbase frame 32 of treadbase 14, see Col. 5 lines 38-41), and wherein the structure lacks any front structure that connects the side frames in front of the front roller (see Figs. 1-2 which show no front structure connecting side frames in front of front roller at distal end 24).
Regarding claim 6, Cutler further discloses an adjustable support structure (Figs. 3-4, each upstanding member 50, 51 of handrail assembly 16 comprising upper portion 54 with female member 62, lower portion 55 with selectively extensible member 58, inclination motor 60, male member 64, see Col. 8 lines 17-53) that may be used to raise and lower one of the front portion or the rear portion of the treadmill to adjust an angle of the treadmill relative to the ground (Col. 8 lines 63 - Col. 9 line 3, “Each of these examples of linear extending assemblies is an example of means for selectively moving a treadbase, such as treadbase 14. Lower portion 55, for instance, selectively moves treadbase 14 between an upper, inclined position and a lower, declined position. Actuation of motor 60 selectively moves the two-part telescoping assembly comprising upper and lower portions 54, 55 of handrail assembly 16 between a contracted position and an extended position”).
Regarding claim 10, Cutler further discloses wherein the support structure (Figs. 3-4, each upstanding member 50, 51 of handrail assembly 16 comprising upper portion 54 with female member 62, lower portion 55 with selectively extensible member 58, inclination motor 60, male member 64, see Col. 8 lines 17-53) is coupled to the structure (Col. 7 lines 50-53, “handrail assembly 16 comprises: (i) first and second upstanding members 50, 51, each of which are pivotally coupled to support base 12 and treadbase 14”) and contacts a surface on which the treadmill is positioned (lower portion 55 of support structure pivotally coupled to surface of support base 12, on which the treadmill is positioned), such that the user can operate the treadmill in the seated position (the Office notes that this limitation represents intended use, and a recitation of intended use must result in a structural difference between the claimed invention and the prior art - if the prior art is capable of performing the intended use, then it meets the claim; the treadmill of Cutler can be operated by a user in a seated position, for example a user sitting on a chair or on the floor behind the treadmill while walking his/her feet on endless belt 36).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler et al. (US Patent No. 6761667) and further in view of Disch (US Patent No. 6224516).
Regarding claim 8, Cutler discloses a treadmill (Fig 1; hiking exercise apparatus 10) for operation by a user in a seated position (the Office notes that this limitation in the preamble represents intended use, and a recitation of intended use must result in a structural difference between the claimed invention and the prior art - if the prior art is capable of performing the intended use, then it meets the claim; the treadmill of Cutler can be operated by a user in a seated position, for example a user sitting on a chair or on the floor behind the treadmill while walking his/her feet on endless belt 36), the treadmill comprising:

a front roller rotatable mounted on the front portions of the side frames (Col. 5 lines 38-41, “treadbase 14 comprises a treadbase frame 32, first and second rollers 34 (only one roller 34 shown) on proximal and distal ends of frame 32, respectively”, see also Figs. 3-4 showing front and rear rollers);
a rear roller rotatable mounted on the rear portion of the side frames such that the rear roller is disposed parallel to the front roller (Col. 5 lines 38-41 cited above, see Figs. 3-4) and is spaced apart from the front roller by a longitudinal distance that is 10 inches or greater but less than 30 inches (Col. 7 lines 7-10, “belt 36 of treadbase 14 has a width of about 12 inches to about 48 inches and a length of about 24 inches to about 120 inches, measured from the center of a proximal roller to the center of a distal roller”, where the range of lengths includes between about 24 inches and less than 30 inches, which overlaps with the claimed range of 10 inches or greater but less than 30 inches); 
a belt that circumscribes the front roller and the rear roller (endless belt 36);
an electric motor (motor 37) operably mounted on the structure (see Fig. 1); and
the structure lacking any front structure that connects the side frames in front of the front roller (see Figs. 1-2 which show no front structure connecting side frames in front of front roller at distal end 24).

Cutler does not teach wherein the electric motor is positioned so that it is circumscribed by the belt. 


    PNG
    media_image2.png
    389
    488
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the motor of Cutler to be positioned so that it is circumscribed by the belt, as is similarly taught by Disch, for the purpose of preventing a user from accidentally contacting the components of the motor during operation of the treadmill.
Regarding claim 9, Cutler as modified by Disch teaches wherein the longitudinal distance is between 14-28 inches (Cutler Col. 7 lines 7-10, “belt 36 of treadbase 14 has a width of about 12 inches to about 48 inches and a length of about 24 inches to about 120 inches, measured from the center of a proximal roller to the center of a distal roller”, where the range of lengths includes between about 24 inches and 28 inches, which overlaps with the claimed range of 14-28 inches).
Regarding claim 11, Cutler as modified by Disch further teaches a support structure (Figs. 3-4, each upstanding member 50, 51 of handrail assembly 16 comprising upper portion 54 “Each of these examples of linear extending assemblies is an example of means for selectively moving a treadbase, such as treadbase 14. Lower portion 55, for instance, selectively moves treadbase 14 between an upper, inclined position and a lower, declined position. Actuation of motor 60 selectively moves the two-part telescoping assembly comprising upper and lower portions 54, 55 of handrail assembly 16 between a contracted position and an extended position”), such that the user can operate the treadmill in the seated position (the Office notes that this limitation represents intended use, and a recitation of intended use must result in a structural difference between the claimed invention and the prior art - if the prior art is capable of performing the intended use, then it meets the claim; the treadmill of Cutler can be operated by a user in a seated position, for example a user sitting on a chair or on the floor behind the treadmill while walking his/her feet on endless belt 36).

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US Patent No. 7674206).
Regarding independent claim 1, Jones discloses a treadmill (Fig. 2) for operation by a user in a seated position (see Fig. 7), the treadmill comprising: 
a structure (frame 14) having a front portion and a rear portion (front portion at first end 17 and rear portion at end 60), 
a front roller (forward belt driver 19) rotatably mounted on the front portion of the structure (axis of rotation coaxial with pivot axis 18, see Fig. 2), 
In one embodiment, such a length 48 may be approximately 30 inches long”), and 
a belt (endless belt 12) mounted around the front and rear rollers.

    PNG
    media_image3.png
    633
    483
    media_image3.png
    Greyscale

	Jones teaches the longitudinal distance between the front and rear rollers (19, 20) to be approximately 30 inches, which is 10 inches or greater, but does not necessarily teach wherein the longitudinal distance is less than 30 inches. However, absent a showing by Applicant of criticality of this limitation, and as Jones uses the term “approximately” to define the longitudinal distance, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to be less than 30 inches, since such a modification 
	Regarding claim 3, Jones further teaches a bed (deck plate 89; see Fig. 2) between the front roller (19) and the rear roller (20), and a force sensor (87) operably positioned to sense a force applied to the bed (Col. 7 lines 29-32, “In one embodiment, the rehabilitation device may include a sensor 87 disposed between a spacer 88 and a deck plate 89, and may be adapted to detect the presence or absence of a person on the treadmill”).
	Regarding claim 6, Jones further teaches an adjustable support structure (feet 62) that may be used to raise and lower one of the front portion or rear portion of the treadmill to adjust an angle of the treadmill relative to the ground (Col. 5 lines 6-9, “At least one contact point which may be in the form of feet 62, may project from a bottom of the second end of the frame 14 and may be adjustable in height”, where adjusting the height of the feet 62 will adjust an angle of the rear portion of the treadmill relative to the ground on which the feet rest).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US Patent No. 7674206) and further in view of Schmidt (US Patent No. 8333681).
Jones as modified teaches the invention as substantially claimed, see above.
Regarding claim 7, Jones teaches wherein the adjustable support structure includes a pair of supports (pair of feet 62, see Fig. 2), but does not teach wherein each of the pair of supports include a first leg and a second leg, and wherein each first and second leg is pivotally attached to the structure, wherein the first leg of each of the pair of supports includes a post which engages an adjustment slot which includes a plurality of receivers, and wherein by 
Schmidt, in the same field of endeavor as Jones with regards to adjustable supports for treadmill type exercise devices, teaches an adjustable support structure that includes a pair of supports (forward feet 526) with a first leg (link arm 528) and a second leg (pivot arm 66, shown as 56 in Fig. 5), the first leg/link arm and the second leg/pivot arm are pivotally attached to a structure of the machine (lower frame 523, see Figs. 5 and 5a), where the first leg/link arm that engages one of a plurality of mechanisms, including bar and hook (equivalent to the post and adjustment slot with a plurality of receivers as claimed), to change the height of an end of the machine, thereby allowing a user to adjust the angle of the treadmill (Col. 14, lines 34-45, "The pivot arm 66 can be held in any of the variety of pivot locations by adjusting the extension of link arm 528. Thus, if the user wishes to increase the inclination 542 to an inclination greater than that depicted in FIG. 5, the user may disengage the far end (not shown) of link arm 528, which may be engaged by a plurality of mechanisms including bar and hook, pin and hole, rack and pinion, latching, ratcheting or other holding mechanisms, and extend the link arm 528, e.g., to the position depicted in FIG. 5A to increase the inclination of the machine to a higher value 542', and resecure the far end of link arm 528 as depicted in FIG. 5A").

    PNG
    media_image4.png
    382
    618
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute each of the pair of supports/feet as taught in Jones with the feet including pivotally attached first leg/link arm and second leg/pivot arm as taught in Schmidt as an alternative for the purpose of achieving the same predictable results of allowing a user to adjust the height of the rear end of the treadmill of Jones, thereby adjusting an angle of inclination of the rear portion of the treadmill as desired.

Response to Arguments
Applicant’s arguments, as part of a Pre-Brief Appeal Conference request, filed 03 December 2020, with respect to the rejections of claims 1-2, 6, and 8-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art to Cutler et al. (US Patent No. 6761667), which has been applied in a 35 U.S.C. 102 anticipation rejection and as a primary reference in a 35 U.S.C. 103 obviousness rejection above, and in view of a different interpretation of the prior art to Jones (US Patent No. 7674206), 

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to disclose a treadmill in combination with all of the structural and functional limitations, and further comprising a computer controller for controlling an electric motor of the treadmill operably connected with the force sensor to disable the electric motor if the force applied to the bed exceeds a predetermined maximum weight, and indicates that the user is standing on the treadmill rather than operating the treadmill in the seated position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                 

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784